Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s arguments with respect to the election/restriction requirement are persuasive and the restriction requirement is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramkumar, US 2019/0103414.
Ramkumar shows the invention as claimed including a method for fabrication of a memory device, comprising:
Forming a first gate oxide layer (209.216) overlying first and second regions of a substrate;
Removing a first portion of the first gate oxide layer to create a first opening in the first region (see fig. 2C33);
Forming a dielectric stack (for example, 228,230,232) in the first opening and overlying the first gate oxide layer (see fig. 2E);
Patterning the dielectric stack to form a non-volatile (NV) gate stack in the first region (see fig. 2F);
Removing the first gate oxide layer from second and third areas of the second region (see fig. 2G);
Forming a second gate oxide layer 252 in the second area and a third gate oxide layer 256 in the third area of the second region (see fig. 2J);
Forming a high dielectric constant (high-K) dielectric layer 802 and a dummy polysilicon gate layer 804 overlying the dielectric stack and the first gate oxide layer in the first region and the first, second, and third gate oxide layers in the second region (see, for example, fig. 8C);
Etching down the dummy polysilicon gate layer overlying the NV gate stack (again, see fig. 8C);
Patterning the dummy polysilicon gate and high K dielectric layers, and respectively the NV gate stack and the first gate oxide layer to form a non-volatile memory transistor and a select transistor in the first region (see paragraph 0122 that discussed this configuration); and
Replacing the dummy gate layer in the NVM and select transistors with a metal layer (see paragraph 0115).
Concerning dependent claim 2, note that Cypress discloses in one embodiment the claimed method of forming an HV transistor, I/O transistor, and low voltage transistor (see, for example, figs. 8H-8I).
Regarding dependent claim 4, note that the gate oxide processes can be formed by radical oxidation processes (see paragraph 0070).
With respect to dependent claims 5-6, note that the process comprises forming a patterned mask exposing the dummy polysilicon gate layer overlying the NV gate stack and performing a polysilicon etch process to make coplanar polysilicon gate regions (see, for example, figs. 8H). Additionally, the second and third gate oxide layers can be approximately coplanar (see fig. 6E, for example).
Regarding dependent claim 7, note that Ramkumar discloses forming a stress inducing silicon nitride layer 814 and an interlevel dielectric layer 816 overlying the substrate; and performing cmp until at least one of the dummy polysilicon layers of the NVM and select transistor are exposed (see paragraph 0110).
Concerning dependent claim 8, note that replacing the dummy polysilicon gate layer comprises:  performing a polysilicon etch to remove the dummy polysilicon gate layer in NVM and select transistor (see paragraph 0115); depositing a first metal gate layer overlying the high K dielectric layer; and depositing a second gate metal layer overlying the first gate metal layer (see, for example, paragraphs 0112-0113).
With respect to dependent claim 9, Ramkumar discloses (see fig. 8I), where the metal layers can be, for example, titanium and the memory device is a two transistor cell including a nonvolatile cell and select transistor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramkumar, US 2019/0103414.
With respect to dependent claim 3, note that the second gate oxide layer 252 has a greater thickness than the third gate oxide layer 256. Concerning the first gate oxide layer having a greater thickness than the second and third gate oxide layer, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine through routine experimentation the optimum thickness of the first layer based upon a variety of factors including the amount of voltage being run through the particular device, for example, and such limitation would not lend patentability to the instant application absent a showing of unexpected results.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



July 20, 2022